DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-12 in the reply filed on 09/06/2022 is acknowledged.
Claims 13 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20180226813) in view of Masuda (US 20180236889).

Regarding claim 1, Ando teaches a charging system for an electrified vehicle (shown in figure 1 wherein item 1 is a vehicle charging system) 
Ando teaches comprising: a first charging interface (shown in figure 1 item 110 wherein in paragraph [0032] a first charging inlet is interpreted as a charging inlet).
Ando teaches a second charging interface (shown in figure 1 item 150 wherein a second charging interface is interpreted as an electric power reception device).
Ando teaches an on-board charger module operably coupled to the first and second charging interfaces (shown in figure 1 item 130 defined in paragraph [0032] as a charger which is operably coupled to the first charging interface and the second charging interface, via  power storage device and an ECU). 
Ando teaches a control module configured to issue a first shutdown signal for the second charging interface from the on-board charger module in response to a status change of a door of the first charging interface (Paragraph [0048] teaches wherein when the control module, ECU 190 determines that the charging connector item 310 is connected to the charging inlet, the contactless charging is stopped. Paragraph [0034] teaches wherein the charging inlet is not accessed unless a door, or a charging lid is opened to allow a connector to connect with the charging inlet item 110. Thus, when the charging lid is opened, the status of connector may change. Paragraph [0041] teaches wherein the control module, item ECU controls the lock state, or status of door, interpreted as a charging lid. Paragraph [0059] teaches wherein  the charging lid 115 remains “unlocked”, and contactless charging is switched to “not being executed.”).
Ando does not explicitly teach wherein a shut down signal isolates the second charging interface in a response to a status change.
Masuda teaches a shut down signal isolates the second charging interface in a response to a status change (shown in figure 3, defined in paragraph [0079], when a first charging interface is engaged, shown here as a wired charging via inlet item 30, relay switch item 220 opens and isolates the second charging interface item 100. The opening of the relay isolates the charging interface from receiving charge while the vehicle battery is being charged via the first charging interface). 
The combination of the Ando and Masuda reference is obvious, because the Ando reference requires a charging door or charging lid to be opened before a charging connector engages with the interface. Once, the connector is engaged, it is obvious that the door has been opened to allow a connection. The Masuda reference does not explicitly teach a door, but teaches a determining when the connector is connected so as to open the relay and prevent charging from another source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to charging system of the Ando reference with the isolation system of the Masuda reference so that the battery is not mistakenly charged with two interfaces as the same time.  
The suggestion/motivation for combination can be found in the Masuda reference in paragraph [0079] wherein charging system prevents charging from another source, receiving charge from one interface. 


    PNG
    media_image1.png
    504
    784
    media_image1.png
    Greyscale

Ando figure 1 with a first charging interface item 110 and a second charging interface item 150.

Regarding claim 2, Ando teaches the charging system as recited in claim 1, comprising a battery pack configured to receive power from the on-board charger module (shown in figure 1 defined in paragraph [0035] wherein item 120 is a secondary battery which receives power from the onboard charger item 130). 

Regarding claim 3, Ando teaches the charging system as recited in claim 1, wherein the first charging interface includes a charge port assembly (shown in figure 1 wherein item 110 is the first charging port assembly interpreted as a charging inlet) and the second charging interface includes a hands-free charger (shown in figure 1 wherein a second charging port assembly is a hands free contactless electric power reception device). 
Regarding claim 12, Ando teaches the charging system as recited in claim 1, wherein the door is part of a charge port assembly that includes an inlet port configured to receive a charge coupler of an electric vehicle supply equipment (shown in figure 1 item 110 wherein in paragraph [0032] a first charging inlet is interpreted as a charging inlet).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20180226813) in view of Masuda (US 20180236889) as applied to claim 1, and in further view of Ohtomo (US 20090079389).

Regarding claim 4, Ando teaches the charging system as recited in claim 1, wherein the first charging interface includes a first charge port assembly (shown in figure 1 wherein item 110 is the first charging port assembly interpreted as a charging inlet) , but Ando in view of Masuda does not explicitly teach wherein the second charging interface includes a second charge port assembly.
	Ohtomo teaches wherein the second charging interface includes a second charge port assembly (shown in figure 1 wherein item 31 and item 41 are a first and second charging port assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ando in view of Masuda reference with the second charging port of the Ohtomo reference so that different speeds of charging may be available the user.
The suggestion/motivation for combination can be found in the Ohtomo reference in the Abstract wherein the charging the battery with different ports and speeds is taught. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20180226813) in view of Masuda (US 20180236889) as applied to claim 1 and in further view of Kamaga (US 20090057041).

Regarding claim 5, Ando in view of Masuda teaches the charging system as recited in claim 1, but does not explicitly teach wherein the status change includes movement of the door from a closed position to an open position.
	Kamaga teaches wherein the status change includes movement of the door from a closed position to an open position (paragraph [0080] teaches wherein a sensor interpreted as an Open/close detection unit 61 detects whether or not lid 204 is open, and outputs the result of detection D1 to a vehicle control unit 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ando in view of Masuda reference with the second charging port of the Kamaga reference so that overcharging may be prevented.
The suggestion/motivation for combination can be found in the Kamaga reference in the in paragraph [0080] wherein overcharging may be prevented so that charging may be stopped when the charging door is opened. 
	
Regarding claim 6, Ando in view of Masuda teaches the charging system as recited in claim 1, but does not explicitly teach comprising a sensor system configured to monitor a position of the door.
	Kamaga teaches comprising a sensor system configured to monitor a position of the door (paragraph [0080] teaches wherein a sensor interpreted as an Open/close detection unit 61 detects whether or not lid 204 is open, and outputs the result of detection D1 to a vehicle control unit 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ando in view of Masuda reference with the second charging port of the Kamaga reference so that overcharging may be prevented.
The suggestion/motivation for combination can be found in the Kamaga reference in the in paragraph [0080] wherein overcharging may be prevented so that charging may be stopped when the charging door is opened.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20180226813) in view of Masuda (US 20180236889) as applied to claim 1 and in further view of Zalan (US 20130076059) .

Regarding claim 7, Ando in view of Masuda and in further view of Kamaga teaches the charging system as recited in claim 6, but does not explicitly teach wherein the sensor system includes a first hall effect sensor and a second hall effect sensor.
	Zalan teaches wherein the sensor system includes a first hall effect sensor and a second hall effect sensor (defined in paragraph [0025] wherein a hall effect sensor may be used to determine the open status of the charging door). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Ando in view of Masuda and in further view of Zalan reference so that overcharging may be prevented.
The suggestion/motivation for combination can be found in the Zalan reference in the in paragraph [0025] wherein overcharging may be prevented so that charging may be stopped when the charging door is opened.

Allowable Subject Matter
Claims 8, 9, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8028780 B2	Sagawa; Kouhei et al: teaches a vehicle with a dual charging ports
US 20130326955 A1	Kotama; Takeshi et al.: teaches a device for detecting the state of a charging lid
US 20150048644 A1	Georgi; Christopher J. et al. teaches a device for detecting the state of a charging lid

US 20190106007 A1	Spesser; Daniel: teaches a vehicle with a plurality of charging interfaces.
US 20200353839 A1	KOCH B J et al. teaches a vehicle with dual charging ports
US 20210242691 A1	Hao; Lei et al. teaches a vehicle with dual charging ports.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859